UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2123



ZAHEER AHMED BUTT,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-238-807)


Submitted:   February 28, 2007            Decided:   April 25, 2007


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Iftekhar Ul Haq, Washington, D.C., for Petitioner.        Rod J.
Rosenstein, United States Attorney, James A. Frederick, Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Zaheer Ahmed Butt, a native and citizen of Pakistan,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

order denying Butt’s applications for withholding from removal and

withholding under the Convention Against Torture (“CAT”).    We deny

the petition for review.

          “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”   Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002).   A “clear probability” means it is more likely

than not that the alien would be subject to persecution.      INS v.

Stevic, 467 U.S. 407, 429-30 (1984).    “The burden of proof is on

the applicant for withholding of removal . . . to establish that

his or her life or freedom would be threatened in the proposed

country of removal” on account of a protected ground.       8 C.F.R.

§ 1208.16(b) (2006).   A showing of past threat to life or freedom

on such a ground creates a rebuttable presumption that the threat

would recur upon removal.    8 C.F.R. § 1208.16(b)(1)(I) (2006);

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).

          A determination regarding eligibility for withholding of

removal is affirmed if supported by substantial evidence on the

record considered as a whole. INS v. Elias-Zacarias, 502 U.S. 478,


                                - 2 -
481 (1992). Factual findings by the Board or the immigration judge

“are   conclusive         unless    any   reasonable      adjudicator      would   be

compelled to conclude to the contrary.”                 8 U.S.C. § 1252(b)(4)(B)

(2000).

               To make a prima facie case for relief under the CAT, “a

petitioner must offer specific showings that he or she will be

subject to ‘severe pain or suffering, whether physical or mental’

by or at ‘the instigation of or with the consent or acquiescence of

a public official or other person acting in an official capacity.’”

Guzman v. INS, 327 F.3d 11, 17 (1st Cir. 2003) (quoting 8 C.F.R.

§ 1208.18(a)(1) (2006)).

               In Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005), we

noted that persecution is an extreme concept and may include

actions less severe than threats to life or freedom but must rise

above mere harassment.         We cited Dandan v. Ashcroft, 339 F.3d 567,

573 (7th Cir. 2003), for the proposition that a three day detention

that included interrogations, beatings and deprivations of food and

water did not compel a finding of persecution.                      Li, 405 F.3d at

177.      We    observed     that    courts       are   reluctant    to   categorize

detentions unaccompanied by severe physical abuse or torture as

persecution.        Id.    Minor beatings and detentions lasting two to

three days do not amount to persecution.                 Id.

               We   find    substantial     evidence      supports     the   Board’s

conclusion that Butt failed to establish past persecution.                         We


                                          - 3 -
further find substantial evidence supports the finding that Butt

failed   to   establish   a    clear   probability      or     likelihood   of

persecution or torture if he returns to Pakistan.

          Accordingly,    we    deny   the   petition    for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                  - 4 -